                          IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION


ANTHONY PRESCOTT, #2174108                      §

VS.                                             §                CIVIL ACTION NO. 6:18cv577

K. JOHNSON, ET AL.                              §

                              ORDER OF PARTIAL DISMISSAL

       Plaintiff Anthony Prescott, a prisoner currently confined at the Coffield Unit, proceeding

pro se and in forma pauperis, filed the above-styled and numbered civil lawsuit. The complaint

was referred to United States Magistrate Judge K. Nicole Mitchell, who issued a Report and

Recommendation (Dkt. #41) concluding that Mr. Prescott’s claims against inmates Cory

McCowan, Joel Fuentez, Shaucey Franklin, and Nicholas Renner should be dismissed as the

inmates are not state actors and cannot be sued under 42 U.S.C. § 1983. Mr. Prescott has filed

objections. (Dkt. #46).

       The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, and

having made a de novo review of the objections raised by Mr. Prescott, the Court finds that the

findings and conclusions of the Magistrate Judge are correct and that Mr. Prescott’s objections are

without merit. Therefore, the Court hereby adopts the findings and conclusions of the Magistrate

Judge as the findings and conclusions of the Court. It is accordingly

       ORDERED that the Report and Recommendation (Dkt. #41) is ADOPTED. It is further

       ORDERED that the Plaintiff’s claims against inmates Cory McCowan, Joel Fuentez,
                                                 1
Shaucey Franklin, and Nicholas Renner are DISMISSED with PREJUDICE pursuant to 28

U.S.C. § 1915A(b)(1). Mr. Prescott may continue with the remainder of his claims subject to

further screening of the Court.

      SIGNED this the 4 day of March, 2020.




                                  ____________________________
                                  Thad Heartfield
                                  United States District Judge




                                              2
